DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4, 6, 8, 11-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a head mounted display device comprising the combination required by claim 13, wherein the display device further comprises a second polarizer disposed on a side of the display panel distal to the first polarizer, and the second polarizer comprises a plurality of third regions and a plurality of fourth regions, the plurality of third regions and the plurality of fourth regions being alternately distributed in the first direction; orthographic projections of the plurality of third regions on the display panel overlap with orthographic projections of the plurality of first regions on the display panel respectively, and orthographic projections of the plurality of fourth regions on the display panel overlap with orthographic projections of the plurality of second regions on the display panel respectively; a polarization direction of each of the plurality of third regions is perpendicular to the polarization direction of each of the plurality of first regions, and a polarization direction of each of the plurality of fourth regions is perpendicular to the polarization direction of each of the plurality of second regions.  Claims 2-4, 6, 8, 11-12 and 15-18 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Y CHUNG/Examiner, Art Unit 2871     

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871